FILED
                             NOT FOR PUBLICATION                            OCT 06 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JANETTA SCONIERS and                             No. 09-15601
TIYEONDREA MCGLOTHIN,
                                                 D.C. No. 1:08-cv-01290-LJO-GSA
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

MARIO SANTOS, in his individual and
official capacity; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Janetta Sconiers and Tiyeondrea McGlothin appeal pro se from the district

court’s judgment dismissing under 28 U.S.C. § 1915(e)(2) their 42 U.S.C. § 1983

action arising from their eviction from low income housing. We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Barren v. Harrington, 152 F.3d

1193, 1194 (9th Cir. 1998) (order).

      We affirm the dismissal of the action for failure to state a claim for the

reasons provided in the magistrate judge’s findings and recommendation entered

on December 8, 2008, and adopted by the district court on February 26, 2009.

      The district court did not abuse its discretion by denying plaintiffs leave to

amend their complaint. See Gardner v. Martino, 563 F.3d 981, 990 (9th Cir. 2009)

(“A district court does not err in denying leave to amend where the amendment

would be futile.”).

      The district court did not abuse its discretion by denying plaintiffs’ motion

for appointment of counsel because they failed to demonstrate “exceptional

circumstances.” Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991).

      The remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                        09-15601